FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 11-30065
                Plaintiff-Appellee,                 D.C. No.
               v.                               4:10-cr-00103-
JUVENILE MALE,                                       SEH-2
             Defendant-Appellant.
                                                  OPINION

         Appeal from the United States District Court
                 for the District of Montana
          Sam E. Haddon, District Judge, Presiding

                  Argued and Submitted
           December 8, 2011—Seattle, Washington

                     Filed January 20, 2012

  Before: Ralph B. Guy, Jr.,* M. Margaret McKeown, and
            Richard C. Tallman, Circuit Judges.

                  Opinion by Judge McKeown




  *The Honorable Ralph B. Guy, Jr., Senior Circuit Judge for the Sixth
Circuit, sitting by designation.

                                 625
               UNITED STATES v. JUVENILE MALE            627




                        COUNSEL

Daniel Donovan, Great Falls, Montana, for the defendant-
appellant.

Michael W. Cotter, United States Attorney, Michael T.
Wolfe, Assistant United States Attorney, U.S. Attorney’s
Office, Helena, Montana, for the plaintiff-appellee.


                         OPINION

McKEOWN, Circuit Judge:

   A juvenile male appeals the district court’s determination
that he is an “Indian” under 18 U.S.C. § 1153, which provides
federal criminal jurisdiction for certain crimes committed by
628                UNITED STATES v. JUVENILE MALE
Indians in Indian country. The juvenile claims that he does
not identify as Indian, and is not socially recognized as Indian
by other tribal members. Nonetheless, he is an enrolled tribal
member, has received tribal assistance, and has used his mem-
bership to obtain tribal benefits. Because the juvenile is Indian
by blood and easily meets three of the most important factors
used to evaluate tribal recognition laid out in United States v.
Bruce, 394 F.3d 1215 (9th Cir. 2005), he is an “Indian” under
§ 1153, and we uphold his conviction.

                          BACKGROUND1

   The juvenile was charged in federal court under the Major
Crimes Act, 18 U.S.C. § 1153. He admits to all elements of
the crime and disputes only his Indian status. The juvenile is
at least one quarter Indian by blood, and is an enrolled mem-
ber of a federally recognized tribe. He resides on the tribal
reservation and used his membership to receive benefits avail-
able exclusively to tribal members. The juvenile nonetheless
claims that he does not consider himself Indian, and has no
social recognition or acceptance among the tribe.

   The juvenile appeals the district court’s determination in a
bench trial that these facts satisfy the government’s burden to
prove his Indian status beyond a reasonable doubt. The gov-
ernment bears the burden of establishing the juvenile’s status
as an Indian. Following trial, we review de novo the suffi-
ciency of the evidence and consider whether, “after viewing
the evidence in the light most favorable to the prosecution,
any rational trier of fact could have found the essential ele-
ments of the crime beyond a reasonable doubt.” United States
v. LaBuff, 658 F.3d 873, 876 (9th Cir. 2011) (emphasis in
original) (quoting Jackson v. Virginia, 443 U.S. 307, 319
  1
   Because the record in this matter is sealed, we reference only the facts
discussed in open court during oral argument. The remaining facts, under
seal, are known to the parties and the district court and further support our
conclusion that the juvenile qualifies as Indian under § 1153.
                UNITED STATES v. JUVENILE MALE               629
(1979)). As we noted in Maggi, “[w]e have little guidance as
to the quantum of evidence necessary to sustain Indian status
jurisdiction. Sorting through the handful of circuit cases
addressing the issue simply underscores the need for case-by-
case analysis and the necessity of invoking the Jackson v. Vir-
ginia standard, as we do in other criminal cases.” United
States v. Maggi, 598 F.3d 1073, 1083 (9th Cir. 2010).

                        DISCUSSION

   [1] “Under § 1153, a defendant’s Indian status is an essen-
tial element which the government must allege in the indict-
ment and prove beyond a reasonable doubt.” LaBuff, 658 F.3d
at 877 (citations omitted). Although § 1153 does not define
the term “Indian,” we have fashioned a specific framework
for determining an individual’s Indian status. Bruce “provides
a thoughtful discussion of federal jurisdiction in Indian coun-
try.” Maggi, 598 F.3d at 1077. According to Bruce, a defen-
dant is Indian if the government proves beyond a reasonable
doubt that he has: (1) a sufficient degree of Indian blood and;
(2) tribal or federal government recognition as an Indian.
Bruce, 394 F.3d at 1223-24. The juvenile concedes the first
prong—that he has sufficient Indian blood.

   [2] In assessing the second prong, Bruce outlined four fac-
tors that a court should consider to determine whether an indi-
vidual has tribal or federal government recognition as an
Indian: (1) tribal enrollment; (2) government recognition for-
mally and informally through receipt of assistance reserved
only to Indians; (3) enjoyment of the benefits of tribal affilia-
tion; and (4) social recognition as an Indian through residence
on a reservation and participation in Indian social life. Id. at
1224. Bruce lists these factors in declining order of impor-
tance, United States v. Cruz, 554 F.3d 840, 851 n.17 (9th Cir.
2009) (citing Bruce, 394 F.3d at 1224), and we acknowledge
that these factors, “while broad, should not be deemed exclu-
sive.” Maggi, 598 F.3d at 1081.
630             UNITED STATES v. JUVENILE MALE
   [3] Here, the juvenile concedes that the government proved
the first three factors: he is enrolled in a tribe, received assis-
tance and benefits reserved only to Indians, and enjoys the
benefits of tribal affiliation. The real dispute centers on the
final prong—social recognition as an Indian through resi-
dence on a reservation and participation in Indian social life—
which the juvenile urges does not apply because he claims not
to have obtained social recognition as Indian, and, despite liv-
ing on the reservation, does not identify as Indian himself.

   [4] In Bruce, we held that there was sufficient proof that
the defendant was Indian even though it was undisputed that
she was not an enrolled member of a tribe. Bruce, 394 F.3d
at 1224 (“Tribal enrollment is the common evidentiary means
of establishing Indian status, but it is not the only means nor
is it necessarily determinative.” (citation and internal quota-
tion marks omitted)). Accordingly, as Bruce did not require
the most important factor to be met, the juvenile need not sat-
isfy the least important Bruce factor before a trier of fact may
conclude he is Indian.

   Bruce has been invoked in upholding a criminal conviction
even when all of its factors were not satisfied. Recently, in
LaBuff, we held that the defendant was an Indian even though
he was not an enrolled member of the tribe, and “the evidence
relating to the fourth factor was not particularly strong.” 658
F.3d at 877, 879. LaBuff did not participate in tribal activities,
nor did he vote in tribal elections. Id. at 879. Even so, because
LaBuff had Indian descendant status, received free healthcare
available only to Indians, lived on the reservation his entire
life, and, without objection, was prosecuted in Indian tribal
court for previous crimes, we held that the government had
established his Indian status. Id.

  [5] Here, the juvenile claims that he does not see himself
as Indian, and is not socially recognized as Indian by tribal
members. Even assuming that these facts undermine the gov-
ernment’s effort to establish the final Bruce factor, the juve-
               UNITED STATES v. JUVENILE MALE              631
nile has sufficient Indian blood and meets every other factor,
including the most important factor—tribal enrollment—that
was absent in LaBuff. Social and subjective non-recognition
as Indian may prove to be relevant in a closer case, but cannot
outweigh the proof of the remaining Bruce factors in this one.
Because the juvenile is Indian by blood and easily meets three
of the most important Bruce factors used to evaluate tribal
recognition, we hold that a reasonable trier of fact could find
the juvenile to be an Indian beyond a reasonable doubt, and
did so here.

  AFFIRMED.